       Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

DAN BUNKERING (AMERICA) INC.                   §        CIVIL ACTION NO.
                                               §
                                               §        JUDGE
                                               §
                                               §        MAGISTRATE
                                               §
Versus                                         §
                                               §
GIS TIGER in rem                               §
GIS MARINE LLC                                 §
in personam                                    §
EPIC COMPANIES, LLC in personam                §


                                      VERIFIED COMPLAINT
         NOW INTO COURT, through undersigned counsel, comes Plaintiff, Dan Bunkering

(America) Inc. (“Plaintiff” or “Dan Bunkering”) who files this Verified Complaint against

defendants, GIS TIGER, her engines, freight, tackle, appurtenances, apparel, etc., in rem, GIS

Marine LLC in personam, and Epic Companies, LLC in personam, seeking a warrant of maritime

arrest pursuant to Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims,

as well as damages for amounts owed for breach of contract.

         Plaintiff respectfully represents upon information and belief as follows:

                                         JURISDICTION


   1. This is an admiralty and maritime claim within this Court’s admiralty jurisdiction pursuant

         to 28 U.S.C. § 1333, Supplemental Rules C for Certain Admiralty and Maritime Claims,

         Federal Rule of Civil Procedure 9(h), and the supplemental jurisdiction of this Court

         pursuant to U.S.C. § 1367.




                                                    1
   Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 2 of 9




                                             PARTIES


2. Plaintiff Dan Bunkering (America) Inc. (“Dan Bunkering”) is a Texas corporation with its

   principal place of business in Texas and was, and is, a supplier of bunkers and other fuel

   to vessels.

3. Defendant GIS TIGER is a U.S. flagged vessel, bearing IMO No. 8998124. The GIS

   TIGER is now, or will be during the pendency of process hereunder, within this Judicial

   District and within the jurisdiction of this Honorable Court, and upon information and

   belief, is or will be in Port Fourchon.

4. Defendant GIS Marine, LLC “GIS Marine”) is a Louisiana limited liability company, with

   its principal place of business in Cut Off, Louisiana. Upon information and belief, GIS

   Marine is the owner of the GIS TIGER.

5. Defendant Epic Companies, LLC (“Epic”) is a foreign limited liability company, not

   registered to do business in Louisiana. Upon information and belief, Epic was at all relevant

   times the charterer of the GIS TIGER.


                                             FACTS


(a) Overview

6. Dan Bunkering is in the business of supplying bunkers, diesel fuel, freshwater, diesel oil,

   and other necessaries to vessels.

7. The bunkers, diesel fuel, freshwater, and diesel oil are provided pursuant to Dan

   Bunkering’s Standard Terms and Conditions of Sale, dated December 1, 2017, a copy of

   which is attached as Exhibit 1.

8. Insofar as is relevant, Dan Bunkering’s Standard Terms and Conditions of Sale provide:


                                                2
Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 3 of 9




    •   Section 5.3:

If any sum due pursuant to any Contract is not paid within the agreed time or if contrary to
the provisions herein payment is withheld or set-off for any reason the Buyer shall pay
compensation to the Seller of 20% (twenty per cent) of the outstanding amount. Such
compensation is a reasonable pre-estimate of the Seller’s loss, considering the additional
management time incurred in dealing with late payment, the loss of opportunity to reinvest
the missing funds and currency exchange fluctuations. This late payment compensation is
payable in addition to the Price and accrued interest.

    •   Section 5.4
Subject to Clause 5.5 payment of the Price shall be due immediately upon delivery of the
Products or in all other cases immediately upon an invoice being issued.

    •   Section 5.5
The Seller may grant credit deferring payment beyond the period stated in clause 5.4, in
which case the credit period shall be stated on the Order Confirmation. The granting of
credit is in the Seller’s discretion and the Seller may withdraw credit at any time and
demand immediate payment if the Seller has reason to alter its assessment of the credit
risk. Withdrawal of credit shall be by written notice, and Seller need not provide reasons…


    •   Section 5.7
Without prejudice to any other rights or remedies available to the Seller the Buyer shall
pay interest to the Seller at the rate of 2% (two per cent) per month (compounded monthly
for each month, or part thereof,) on all balances that remain unpaid from the date that they
were due or, upon the withdrawal of credit, became due for payment. The Seller may issue
interest notes which shall be binding as to the amount of interest due. The Buyer’s
obligation to pay interest is not conditional upon interest notes being issued.

    •   Section 5.9
If the Seller incurs any costs in relation to attempts to collect any overdue sums the Buyer
shall indemnify the Seller for those costs and shall pay the same upon first demand. Such
costs include but not limited to attestation and translation costs, fees of third party debt
collection agencies, lawyer’s fees and communication/postal costs.

    •   Section 13 Lien
13.1 It is agreed and acknowledged that a lien over the Vessel is created for the price of
the Products supplied together with any interest accrued. The Buyer, if not the Owner of
the Vessel, hereby expressly warrants that they have full authority of the
Agents/Traders/Owners/Managers/Operators/Charterers to pledge the Vessel in favour of
the Seller and that they have given notice of the provisions of this Contract to them. The
Seller shall not be bound by any attempt by any person to restrict, limit or prohibit its lien(s)
attaching to a Vessel.
                                             3
       Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 4 of 9




       13.2 The laws of the United States, including but not limited to the Commercial
       Instruments and Maritime Lien Act, shall always apply with respect to the existence of a
       maritime lien, regardless of the country in which the Seller takes legal action. The Seller
       shall be entitled to assert its rights of lien or attachment or other rights, whether in law, in
       equity, or otherwise, in any jurisdiction where the Vessel may be found.

(b) The Invoices

(i)       The First Invoice

9. On or about January 22, 2019, pursuant to Dan Bunkering’s Standard Terms and

       Conditions of Sale, Dan Bunkering supplied the GIS TIGER with diesel fuel, freshwater,

       and diesel oil, which constituted necessaries to the vessel.

10. The supply of diesel fuel, freshwater, and diesel oil to the GIS TIGER was subsequently

       memorialized in an Order Confirmation, dated January 25, 2019. Pursuant to the Order

       Confirmation, payment was due “90 days from date of delivery.” A copy of the Order

       Confirmation is attached as Exhibit 2.

11. On or about January 29, 2019, Dan Bunkering issued an invoice (Invoice No. 62718) for

       the diesel fuel, freshwater, and diesel oil in the amount of $3,369.10 addressed to “M/V

       GIS TIGER and/or master and/or owners and/or charterers and/or managers and/or

       operators and/or Epic Companies, LLC.” A copy of the invoice is attached as Exhibit 3.

12. Payment for this invoice was due on April 22, 2019. However, no payment has been made

       by the GIS TIGER, GIS Marine, or Epic and the invoice is now outstanding.

(ii)      The Second Invoice

13. On or about February 4, 2019, pursuant to Dan Bunkering’s Standard Terms and

       Conditions of Sale, Dan Bunkering supplied the GIS TIGER with diesel fuel, freshwater,

       and diesel oil, which constituted necessaries to the vessel.

14. The supply of diesel fuel, freshwater, and diesel oil to the GIS TIGER was subsequently

       memorialized in an Order Confirmation, dated February 8, 2019. Pursuant to the Order

                                                    4
    Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 5 of 9




    Confirmation, payment was due “90 days from date of delivery.” A copy of the Order

    Confirmation is attached as Exhibit 4.

15. On or about February 15, 2019, Dan Bunkering issued an invoice (Invoice No. 62902) for

    the diesel fuel, freshwater, and diesel oil in the amount of $5,423.58 addressed to “M/V

    GIS TIGER and/or master and/or owners and/or charterers and/or managers and/or

    operators and/or Epic Companies, LLC.” A copy of the invoice is attached as Exhibit 5.

16. Payment for this invoice was due on May 5, 2019. However, no payment has been made

    by the GIS TIGER, GIS Marine, or Epic and the invoice is now outstanding.

(iii)   The Third Invoice

17. On or about May 2, 2019, pursuant to Dan Bunkering’s Standard Terms and Conditions of

    Sale, Dan Bunkering supplied the GIS TIGER with diesel fuel and diesel oil, which

    constituted necessaries to the vessel.

18. The supply of diesel fuel and diesel oil to the GIS TIGER was subsequently memorialized

    in an Order Confirmation, dated May 3, 2019. Pursuant to the Order Confirmation,

    payment was due “90 days from date of delivery.” A copy of the Order Confirmation is

    attached as Exhibit 6.

19. On or about May 8, 2019, Dan Bunkering issued an invoice (Invoice No. 63959) for the

    diesel fuel and diesel oil in the amount of $99,821.75 addressed to “M/V GIS TIGER

    and/or master and/or owners and/or charterers and/or managers and/or operators and/or

    Epic Companies, LLC.” A copy of the invoice is attached as Exhibit 7.

20. Payment for this invoice was due on July 31, 2019. However, no payment has been made

    by the GIS TIGER, GIS Marine, or Epic and the invoice is now outstanding.




                                             5
   Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 6 of 9




(c) Interest and Liquidated Damages

21. Pursuant to Section 5.7 of Dan Bunkering’s Standard Terms and Conditions of Sale, Dan

   Bunkering is entitled to interest at a rate of 2% per month on the invoice.

22. Pursuant to Section 5.3 of Dan Bunkering’s Standard Terms and Conditions of Sale, Dan

   Bunkering is entitled to recover 20% of the total outstanding amount of the invoice.


                                      RULE C ARREST


23. Plaintiff repeats and re-alleges each and every allegation contained in paragraphs 1 through

   22 and incorporates those allegations herein.

24. As a result of Defendants’ failure to pay the amounts owed to Dan Bunkering for the

   necessaries supplied to the GIS TIGER on orders of persons authorized to procure

   necessaries on behalf of the Vessel give rise to maritime liens under the Commercial

   Instruments and Maritime Liens Act, 46 U.S.C. § 31301 et seq. in favor of Dan Bunkering

   in the amount of $108,614.43

25. Therefore, the claims of Dan Bunkering total $108,614.43 plus 2% interest, pre and post

   judgment interest, disbursements, costs, and reasonable attorneys’ fees. Dan Bunkering is

   also entitled to 20% of the amount outstanding. Dan Bunkering respectfully requests that

   the Court enter judgment on this amount.

26. It is common in Rule C arrest cases for the security (for the applicable costs, fees, interest,

   etc.) to be set at one and a half times the fairly stated claim and, therefore, Plaintiff seeks

   an Order of Arrest in the amount of $162,921.65 See Supplemental Rule E (5) (permitting

   substitute security up to twice the amount of the Plaintiff’s fairly stated claim to cover

   interest, costs, fees, etc.).



                                                6
   Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 7 of 9




27. Pursuant to local rules, Plaintiff agrees to hold harmless and indemnify the U.S. Marshal

   and all of his deputies from any and all liability as a result of arresting the GIS TIGER as

   well as any other property of the Defendants within the District.


   WHEREFORE, Dan Bunkering prays for the following relief:


   A. That this Verified Complaint be deemed good and sufficient;

   B. Process according to the rules and practices of this Court in causes of admiralty and

       maritime jurisdiction, particularly Rule C of the Supplemental Rues for Admiralty and

       Maritime Claims of the Federal Rules of Civil Procedure, may issue against the GIS

       TIGER her engines, freight, tackle, appurtenances, apparel, etc. and other property

       aboard said vessel and appurtenances thereto., in rem.

   C. After due proceedings, there be judgment rendered in favor of Dan Bunkering

       (America) Inc. and against the GIS TIGER her engines, freight, tackle, appurtenances,

       apparel, etc. and other property aboard said vessel and appurtenances, in rem, and

       against GIS Marine, LLC, and Epic Companies, LLC and that the GIS TIGER be

       condemned and sold to satisfy the judgment to be entered in favor of Dan Bunkering

       (America) Inc. in the full amount of its claims, together with interest, costs, and

       attorneys’ fees, as set forth above.

   D. That this Court issue a warrant of arrest of all property of GIS Marine, LLC and Epic

       Companies, LLC aboard the GIS TIGER.




                                              7
Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 8 of 9




                                        Respectfully submitted,

                                        ADAM AND REESE LLP

                                        /s/ L. Cole Callihan
                                        Matthew Guy (#31182)
                                        L. Cole Callihan (#33756)
                                        701 Poydras Street, Suite 4500
                                        New Orleans, Louisiana, 70139
                                        Tel: (504) 581-3234
                                        Fax: (504) 584-9503
                                        Email: matthew.guy@arlaw.com
                                                cole.calihan@arlaw.com
                                        Counsel for Dan Bunkering
                                        (America) Inc.




                                8
Case 2:19-cv-12145-JTM-DMD Document 1 Filed 08/13/19 Page 9 of 9
